Title: From George Washington to John Campbell, 10 May 1789
From: Washington, George
To: Campbell, John



Sir,
New-York, May 10th 1789.

If a white horse, which your Servant was on the day I travelled with you from Bladensburg to Baltimore, has recovered of his lameness, and you have no particular predilection for him, I should be glad, as he is so good a match for the one I had of Mr Prescott, if you would sell him to, or swap him with me.
Mrs Washington, with a nephew of mine (Mr Lewis) will, I expect be in Bladensburg on the morning of the 13th, on their way to this place, when the matter may be effected, if agreeable to you—If it is by way of exchange, which would be more convenient to me than to pay the cash, it will be for the horse on which Mr Lewis will ride, and which will be either one of his own of which I know nothing, and therefore can say nothing—or one of my chariot horses now 7 years old this spring—spirited and good—but by an accidental stroke of his hind foot against the cock of his foreshoe (in a mud hole) a day or two before I left home, was rendered unfit for the journey and left—but now is, I am informed, quite well.
If it is for cash only you would part with your horse I must give what you shall think a horse of his age (which I was told was 10 or 11) is worth, and will pay your draught upon me at this place for the amount.

I feel the necessity of making an apology for offering to buy without knowing you were disposed to sell, and shall rely on your goodness for an excuse. I am Sir, Your most obedient humble Servant.

G. Washington

